Michael S. Roe Assistant GeneralCounsel Ashland Inc. 50 E. RiverCenter Blvd., P.O. Box 391 Covington, KY 41012-0391 Tel: 859 815-3430 March21, 2014 Ms. Nudrat Salik Staff Accountant United States Securities and Exchange Commission treet N.E. Washington, D.C. 20549 Re: Ashland Inc. Form 10-K for the Year Ended September 30, 2013 Filed November 27, 2013 Form 10-Q for the Period Ended December 31, 2013 Filed January 30, 2014 Dear Ms. Salik: We acknowledge receipt of the Staff’s letter to Ashland Inc., dated March 19, 2014, regarding the above referenced filings.Pursuant to your telephone conversation today with Michael Meade, Ashland’s Assistant Controller, this letter is to confirm Ashland’s request for an extension to respond to the Staff’s letter and the Staff’s grant of such an extension to April 9, 2014. If you have any questions or comments regarding this matter, please contact me or Mr. Meade at (859) 815-3430 and (859) 815-3402, respectively.Thank you for your consideration. Sincerely, /s/ Michael S. Roe Michael S. Roe Assistant General Counsel cc: Terence O'Brien, Accounting Branch Chief Michael Meade, Assistant Controller
